         Case 1:19-cv-00104-KGB Document 10 Filed 01/15/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION

JACARIO CRANFORD
ADC #146450                                                                        PLAINTIFF

v.                               Case No. 1:19-cv-00104-KGB

BRUCE D. SANDERS, Captain,
North Central Unit, ADC, et al.                                                  DEFENDANTS

                                         JUDGMENT

       Pursuant to the Order entered in this matter on this date, it is considered, ordered, and

adjudged that plaintiff Jacario Cranford’s amended complaint is hereby dismissed without

prejudice (Dkt. No. 6). The Court certifies that, pursuant to 28 U.S.C. § 1915(a)(3), an in forma

pauperis appeal from this Order and Judgment would not be taken in good faith.

       It is so adjudged this 15th day of January 2021.


                                                    __________________________________
                                                    Kristine G. Baker
                                                    United States District Judge
